DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 12, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (US 2013/0209816).
Considering Claims 1, 4, 5, and 7:  Kobayashi et al. teaches a solar cell backsheet (Abtract) comprising a layer facing the back encapsulant comprising a blend of LLDPE, LDPE/a polyethylene alloy, and a polypropylene random copolymer, which is a semi-crystalline polypropylene coopolymer having a melting point of 150 ºC (Example 10, ¶0176).  The backsheet further contains a layer that is a homopolymer of polypropylene mixed with titanium dioxide (Example 10, ¶0175).  
	Kobayashi et al. does not describe the polypropylene layer of example 10 as being a structural reinforcing layer.  However, the layer of Kobayashi et al. contains the same structural composition as the instant claims, so it reads on the claimed structural reinforcing layer.
Considering Claims 2 and 3:  Kobayashi et al. teaches the polypropylene as being present in an amount of 50 weight percent (¶0166).
Considering Claim 6:  Kobayashi et al. teaches the polypropylene as being a random or block copolymer of ethylene and propylene (¶0049).
Considering Claim 8:  Kobayashi et al. teaches the ethylene copolymer as being an ethylene-hexene or ethylene-octene copolymer (¶0034).
Considering Claim 12, 14, and 16:  Kobayashi et al. teaches a layer comprising polypropylene and titanium dioxide (¶0160).
Considering Claim 17:  Kobayashi et al. teaches using the backsheet in a solar cell (¶0002).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2013/0209816) as applied to claim 1 above, and further in view of Corfias-Zuccalli et al. (US 2011/0303263).
Considering Claims 7-9:  Kobayashi et al. teaches the backsheet of claim 1 as shown above.
	Kobayashi et al. does not teach the layer as comprising an ethylene acrylate polymer.  However, Corfias-Zuccalli et al. teaches adding an ethylene acrylate to a solar cell backsheet (¶0030-32; 0044).  Corfias-Zuccalli et al. and Kobayashi et al. are analogous art they are concerned with the same field of endeavor, namely solar cell backsheets.  It would have been obvious to a person having ordinary skill in the art to have added the ethylene acrylate of Corfias-Zuccalli et al. to the composition of Kobayashi et al., and the motivation to do so would have been, as Corfias-Zuccalli et al. suggests, to improve the adhesion to the other layers of the solar cell (¶0033).

Claims 1-8, 10-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 20160329445) in view of Kobayashi et al. (US 2013/0209816).
Considering Claims 1-8, 10, and 11:  Zhao et al. teaches a solar cell backsheet (¶0005) comprising a functional layer comprising polyethylene, ethylene-vinyl acetate, and titanium dioxide (Table 1).
	Zhao et al. does not teach the functional layer as comprising the claimed semi-crystalline polymer.  However, Kobayashi et al. teaches adding 5 to 35 weight percent to a surface layer of a back sheet (¶0045).  Kobayashi et al. teaches the polypropylene as being a homopolymer or a random or block copolymer of ethylene and propylene (¶0049).  Zhao et al. and Kobayashi et al. are analogous art as they are concerned with the same field of endeavor, namely solar cell backsheets.  It would have been obvious to a person having ordinary skill in the art to have added the polypropylene of Kobayashi et al. to the composition of Zhao et al. and the motivation to do so 
Considering Claims 12-16:  Zhao et al. teaches the laminate as comprising a weather-resistance layer comprising polyamide and titanium dioxide; a structural reinforcement layer comprising polypropylene; and adhesive layers comprising a maleic anhydride grafted polyolefin (Table 1).
Considering Claim 17:  Zhao et al. teaches a solar cell comprising the backsheet (¶0001).

Claims 7-9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 20160329445) in view of Kobayashi et al. (US 2013/0209816) as applied to claim 1 above, and further in view of Corfias-Zuccalli et al. (US 2011/0303263).
Considering Claims 7-9:  Zhao et al. and Kobayashi et al. collectively teach the backsheet of claim 1 as shown above.
	Zhao et al. does not teach the layer as comprising an ethylene acrylate polymer.  However, Corfias-Zuccalli et al. teaches adding an ethylene acrylate to a solar cell backsheet (¶0030-32; 0044).  Corfias-Zuccalli et al. and Zhao et al. are analogous art they are concerned with the same field of endeavor, namely solar cell backsheets.  It would have been obvious to a person having ordinary skill in the art to have added the ethylene acrylate of Corfias-Zuccalli et al. to the composition of Zhao et al., and the motivation to do so would have been, as Corfias-Zuccalli et al. suggests, to improve the adhesion to the other layers of the solar cell (¶0033).  Corfias-Zuccalli et al. teaches the ethylene acrylate polymer as being an improvement over the ethylene vinyl acetate used in Zhao et al. (Tables 1-3).

Response to Arguments
Applicant's arguments filed December 13, 2021 have been fully considered but they are not persuasive, because:
A)  The applicant’s argument that Kobayashi et al. does not teach the claimed structural reinforcement layer is not persuasive.  Kobayashi et al. teaches a backsheet further contains a layer that is a homopolymer of polypropylene mixed with titanium dioxide (Example 10, ¶0175).  Kobayashi et al. does not describe the polypropylene layer of example 10 as being a structural reinforcing layer.  However, the layer of Kobayashi et al. contains the same structural composition as the instant claims, so it reads on the claimed structural reinforcing layer.

B)  In response to applicant's argument that the solar cell backsheet of the instant claims provides increased integrity during lamination, and provides reduced residual stresses and improve durability, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
C)  In response to applicant's argument that Zhao et al. is not concerned with improving interlayer adhesion between the structural and functional layers, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767